COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 KELLY GUY HERRING,                               §
                                                                  No. 08-08-00195-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   109th District Court
 LPP MORTGAGE, LTD.,                              §
                                                               of Andrews County, Texas
                   Appellee.                      §
                                                                      (TC#17,340)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of TEX.R.APP.P. 42.1(a)(1).

Having considered the motion, we conclude it should be granted, because no party will be denied

relief to which it would otherwise be entitled. Therefore, we grant Appellant’s motion to dismiss

and do so with prejudice. In accordance with the parties’ agreement, costs are taxed against the party

incurring same. See TEX .R.APP .P. 42.1(d).



                                               GUADALUPE RIVERA, Justice

March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.